DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
 This Office Action is in response to an amendment filed on 5/20/2021. As directed by the amendment, no claims were added, amended or canceled. Thus, claims 1-22 are pending for this application.
 
Terminal Disclaimer
 The terminal disclaimer filed on 6/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent No. 10,500,130 has been reviewed and is accepted. The terminal disclaimer has been recorded.
  
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Jerry Joseph on 6/16/2021.
The application has been amended as follows:   
 In claim 1 lines 2-4, “a body member having a platform base formed at a first end and a semi-circular dome shaped pressure application member at an opposing second end, the platform base having a diameter between 2 inches to 12 inches, the body member having a flexion portion” has been changed to --a body member having a platform base formed at a first end and a semi-circular dome shaped pressure application member at an opposing second end, the body member having a flexion portion--. 
In claim 15 lines 10-11, “wherein the flexion portion has a width of up to 1 inch and a bottom of the flexion portion is at least 1.25 inches from the platform base” has been changed to --wherein the flexion portion has a width of approximately 1 inch and a bottom of the flexion portion is about 1.25 inches from the platform base--.
In claim 15 lines 2-5, “a body member having a platform base formed at a first end and a semi-circular dome shaped pressure application member at an opposing second end, the platform base having a diameter between 2 inches to 12 inches, the body member having a flexion portion” has been changed to --a body member having a platform base formed at a first end and a semi-circular dome shaped pressure application member at an opposing second end, the body member having a flexion portion--.
In claim 15 lines 8-10, “wherein the flexion portion has a width of up to 1 inch and a bottom of the flexion portion is at least 1.25 inches from the platform base” has been changed to --wherein the flexion portion has a width of approximately 1 inch and a bottom of the flexion portion is about 1.25 inches from the platform base--.
 
 
REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, either alone or in combination, the specific structural and function limitations of the combined mobility and stability device of claim 1, such that the combined mobility and stability device comprises a flexion portion having a width of approximately 1 inch and a bottom of the flexion portion is about 1.25 inches from the platform base, and the method of using a combined mobility and stability device of claim 15, such that the mobility and stability device used comprises flexion portion having a width of approximately 1 inch and a bottom of the flexion portion is about 1.25 inches from the platform base.
The closest prior art of record are: Wolfe (US 2009/0105620), Leier (US 9,968,505), Reynolds (US 2012/0059405), and Emmel (US 2006/0247562).
While the above mentioned references of record are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the combined mobility and stability device and the method of using said device. Regarding the device of claim 1, Wolfe in view of Leier teaches a combined mobility and stability device, comprising: a body member having a platform base formed at a first end and a semi-circular dome shaped pressure application member formed at an opposing second end, the body member having a flexion portion disposed on an outer surface of the body member between the platform base and the pressure application member, wherein the flexion portion includes a relief configured to allow the pressure application member to bend with respect to a pivot axis centered about the relief. Wolfe in view of Leier is silent on the fact that “flexion portion has a width of approximately 1 inch and a bottom of the flexion portion is about 1.25 inches from the platform base.” 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785